          Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SAQIB ALI,                                     *
                      Plaintiffs,
                                               *
              v.
                                               *       No. 1:19-cv-00078-CCB

LAWRENCE HOGAN, ET AL.,                        *
                      Defendants.              *

      *      *       *      *       *      *       *      *      *      *      *       *

               REPLY IN SUPPORT OF GOVERNOR HOGAN’S
           MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

       In its earlier decision dismissing Mr. Ali’s complaint for lack of standing, this Court

concluded that Mr. Ali had not demonstrated the injury-in-fact necessary to establish

Article III standing because he had not submitted a bid and thus had not suffered a “direct

injury,” and because he had not otherwise sufficiently alleged a “chilling” theory of

standing. ECF 20 at 8-10. The Court thus gave Mr. Ali a choice: if he wants “to proceed

on a direct injury theory, he should submit a bid,” id. at 10, and if he wants pursue a chilling

theory, “he must file an amended complaint plausibly alleging that his First Amendment

activities have been chilled or that despite the Governor’s interpretation of the Order, ‘it is

likely to deter a person of ordinary firmness from the exercise of First Amendment rights,’”

id. at 10-11 (citation omitted).

       Mr. Ali chose the second option. He did not submit a bid and instead filed an

amended complaint in which he attempted to establish standing on the grounds that he

could not sign the ¶C certification because he feared that the Governor or a reviewing court
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 2 of 17



might someday interpret the certification broadly such that the “‘other actions’ clause”—

i.e., that the vendor has not “taken other actions intended to limit commercial relations” on

the basis of Israeli national origin—would encompass the boycotting activities that he

engages in “in his personal capacity” and be enforced against him, retroactively. ECF 22

at 8-9 (¶¶ 37, 38). As the Governor explained in his memorandum in support of his motion

to dismiss the amended complaint, that hypothetical sequence of events is far too

speculative to provide the basis for Article III standing, even under the relaxed principles

that govern in the First Amendment context. ECF 25-1 at 2, 10-17.

       In response to the Governor’s motion, Mr. Ali changes tack, spending only one page

on his effort to establish standing under a First Amendment “chilling” standard. The

analysis that he offers there fails to rebut the many reasons, described in the Governor’s

motion, as to why Mr. Ali has failed to establish a “credible threat” to support his standing.

Instead, Mr. Ali’s chilling argument culminates in the assertion that the ¶C certification,

read “alone” as a loyalty “oath,” is unconstitutional and that that “is enough to provide

standing.” ECF 31 at 8. That argument does not square with the allegations of the amended

complaint, which were based only on the potential that ¶B might at some point be enforced

against him through an expansive interpretation of what the ¶C certification requires. Nor

does it square with this Court’s initial decision and its caution that the ¶C certification,

because it “largely mirrors” the traditional anti-discrimination clause, “does not likely raise

First Amendment concerns.” ECF 20 at 6.

       But that is what Mr. Ali’s argument is now: He has staked his case on relitigating

the issue of whether the ¶C certification—applied on its own and as written, without

                                              2
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 3 of 17



reference to ¶B—is constitutional. Rather than defend his attempt to establish standing

based on the “chill” he says he feels from the speculative possibility that the ¶C certification

might one day be reinterpreted to prohibit what Mr. Ali does “in his personal capacity,”

ECF 22 at 9 (¶38), he now takes issue with this Court’s earlier conclusion that the ¶C

certification “does not likely raise First Amendment concerns,” ECF 20 at 6, claiming that

the certification not only raises such concerns, but is in fact unconstitutional on its face.

Supreme Court precedents upholding the constitutionality of antidiscrimination measures

like the ¶C certification say otherwise.

I.     THE ¶C CERTIFICATION, ON ITS FACE AND AS APPLIED, IS
       CONSTITUTIONAL BECAUSE IT ONLY PROHIBITS ONE FORM OF
       NATIONAL-ORIGIN DISCRIMINATION.

       It is undisputed that ¶C of the Executive Order is the only certification that would-

be vendors must execute when submitting bids for state contracts:

       In preparing its bid on this project, the bidder has considered all proposals
       submitted from qualified, potential subcontractors and suppliers, and has not,
       in the solicitation, selection, or commercial treatment of any subcontractor,
       vendor, or supplier, refused to transact or terminated business activities, or
       taken other actions intended to limit commercial relations, with a person or
       entity on the basis of Israeli national origin, or residence or incorporation in
       Israel and its territories. The bidder also has not retaliated against any person
       or other entity for reporting such refusal, termination, or commercially
       limiting actions. Without limiting any other provision of the solicitation for
       bids for this project, it is understood and agreed that, if this certification is
       false, such false certification will constitute grounds for the State to reject the
       bid submitted by the bidder on this project, and terminate any contract
       awarded based on the bid.

E.O. at 3 (¶C). As the Court observed in its earlier decision, the plain language of ¶C

“largely mirrors the general prohibition against national-origin discrimination already



                                               3
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 4 of 17



contained in the required Maryland Bid/Proposal Affidavit.” ECF 20 at 6. That more

general prohibition, in relevant part, reads as follows:

       In preparing its Bid/proposal on this project, the Bidder/Offeror has
       considered all Bid/proposals submitted from qualified, potential
       subcontractors and suppliers, and has not engaged in “discrimination” as
       defined in § 19-103 of the State Finance and Procurement Article of the
       Annotated Code of Maryland. “Discrimination” means any disadvantage,
       difference, distinction, or preference in the solicitation, selection, hiring, or
       commercial treatment of a vendor, subcontractor, or commercial customer
       on the basis of race, color, religion, ancestry, or national origin, sex, age,
       marital status, sexual orientation, sexual identity, genetic information or an
       individual’s refusal to submit to a genetic test or make available the results
       of a genetic test, disability, or any otherwise unlawful use of characteristics
       regarding the vendor’s, supplier’s, or commercial customer’s employees or
       owners. “Discrimination” also includes retaliating against any person or
       other entity for reporting any incident of “discrimination.” Without limiting
       any other provision of the solicitation on this project, it is understood that, if
       the certification is false, such false certification constitutes grounds for the
       State to reject the Bid/proposal submitted by the Bidder/Offeror on this
       project, and terminate any contract awarded based on the Bid/proposal.

ECF 25-1 (Exhibit B at ¶B). The introductory passages of the two provisions, and those

passages involving retaliation and bid-disqualification, are almost verbatim identical. The

only differences appear in how the two provisions define discrimination:

       Executive Order: “refused to transact or terminated business activities, or
       taken other actions intended to limit commercial relations, with a person or
       entity on the basis of Israeli national origin, or residence or incorporation in
       Israel and its territories.”

       Standard Commercial Nondiscrimination Provision: “Discrimination”
       means any disadvantage, difference, distinction, or preference in the
       solicitation, selection, hiring, or commercial treatment of a vendor,
       subcontractor, or commercial customer on the basis of race, color, religion,
       ancestry, or national origin, sex, age, marital status, sexual orientation, sexual
       identity, genetic information or an individual’s refusal to submit to a genetic
       test or make available the results of a genetic test, disability, or any otherwise
       unlawful use of characteristics regarding the vendor’s, supplier’s, or
       commercial customer’s employees or owners.

                                               4
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 5 of 17



       In the earlier briefing, Mr. Ali conceded that ¶C was only a more specific version

of the general commercial nondiscrimination provision, characterizing it as targeting “one

form of national-origin discrimination.” ECF 11 at 15. Faced with the reality that the more

general nondiscrimination provision is indisputably constitutional, see, e.g., Roberts v. U.S.

Jaycees, 468 U.S. 609, 615, 623 (1984); Norwood v. Harrison, 413 U.S. 455, 470 (1973);

Hishon v. King & Spalding, 467 U.S. 69, 78 (1984), Mr. Ali now argues that ¶C actually

is different in three ways, but none holds up under scrutiny.

       First, Mr. Ali argues that, by identifying Israelis and no other nationality, the ¶C

certification is “viewpoint-based” and amounts to an “unconstitutional loyalty test.” ECF

31 at 15, 16. This, of course, is the same argument that Mr. Ali made in the earlier briefing,

ECF 11 at 15, and it provides no basis on which revisit the Court’s earlier conclusion that

¶C “does not likely raise First Amendment concerns,” ECF 20 at 6. But putting that

aside—and also putting aside the fact, discussed in the Governor’s earlier filings, that the

provision only addresses conduct (i.e., commercial contracting decisions) and not speech—

¶C does not discriminate on the basis of viewpoint. It prohibits discrimination against

Israelis for whatever the reason, just as the general nondiscrimination provision prohibits

discrimination against, say, German, South African, Saudi Arabian, or Palestinian

contractors regardless of the reason for the discrimination. The two provisions are identical

in that respect. Neither provision is viewpoint-based because the types of discrimination

they target “cause unique evils that government has a compelling interest to prevent—

wholly apart from the point of view such conduct may transmit.” Jaycees, 468 U.S. at 628;

see also Wisconsin v. Mitchell, 508 U.S. 476, 487 (1993) (federal and state anti-

                                              5
           Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 6 of 17



discrimination laws constitute “permissible content-neutral regulation of conduct”); Board

of Directors of Rotary Intern. v. Rotary Club of Duarte, 481 U.S. 537, 549 (1987) (Unruh

Act’s prohibition of gender discrimination “makes no distinctions on the basis of the

organization’s viewpoint”).

       That ¶C singles out “one form of national-origin discrimination,” ECF 11 at 15,

does not make it viewpoint-based, as the Supreme Court has rejected the notion that a

measure’s focus on one aspect of a larger problem renders it content-based. See McCullen

v. Coakley, 573 U.S. 464, 480 (2014) (upholding the constitutionality of measure creating

buffer zones around abortion clinics even though the measure had “the ‘inevitable effect’

of restricting abortion-related speech more than speech on other subjects”). Indeed, in

Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston—a case that Mr. Ali heavily,

though mistakenly, relies on—the Supreme Court held that group-specific anti-

discrimination provisions “are well within the State’s usual power to enact when a

legislature has reason to believe that a given group is the target of discrimination, and they

do not, as a general matter, violate the First or Fourteenth Amendments.” 515 U.S. 557,

572 (1995).1 That “‘States adopt laws to address the problems that confront them,’”

McCullen, 573 U.S. at 481 (citation omitted), does not make those laws unconstitutional.


       1
         Mr. Ali suggests that the Supreme Court’s decision in Hurley somehow leads to
the conclusion that Mr. Ali’s right to discriminate against Israelis “trump[s]” the operation
of content-neutral anti-discrimination provisions. ECF 31 at 15 n.4. To the contrary,
Hurley underscored that an anti-discrimination provision like that required under § 19-115
of the State Finance and Procurement Article does not “target speech or discriminate on
the basis of its content, the focal point of its prohibition being rather on the act of
discriminating against individuals in the provision of publicly available goods, privileges,
and services,” 515 U.S. at 572, or, here, in the provision of contracted-for services to the
                                              6
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 7 of 17



       Second, Mr. Ali points out that ¶C prohibits discrimination “on the basis of Israeli

national origin, or residence or incorporation in Israel and its territories” whereas the

general nondiscrimination provision only targets discrimination based on national origin.

See ECF 31 at 14. This too is not a new argument; as Mr. Ali acknowledges, the Court, at

the earlier oral argument, inquired about this aspect of the ¶C certification, id., before

concluding that it “does not likely raise First Amendment concerns,” ECF 20 at 6.

       That a supplier resides in Israel or a company is incorporated in Israel overlaps

substantially with Israeli national-origin, such that even the “discrepancy” that Mr. Ali

seizes upon is more semantic than real. Courts have pointed out that distinctions between

ancestry, national origin, and residency are often hard to make. “Clearly, ‘the line between

discrimination based on ancestry or ethnic characteristics, and discrimination based on

place or nation of origin, is not a bright one. Often, the two are identical as a factual

matter.’” Magana v. Commonwealth, 107 F.3d 1436, 1446 (9th Cir. 1997) (ellipses

omitted; quoting Saint Francis Coll. v. Al-Khazraji, 481 U.S. 604, 614 (1987)). That is




State. The constitutional problem in Hurley was not with the laws themselves, but with
the state court having treated the parade as a “public accommodation” subject to the anti-
discrimination law. Id. at 573. Because of the parade’s “expressive character,” the
requirement that the organizers include voices with which they disagreed undermined their
“autonomy to choose the content of [their] own message.” Id. Even if one were to accept
Mr. Ali’s premise that his purchasing decisions incidentally convey some speech, it would
still be a far cry from a parade, which the Supreme Court has held is inherently expressive.
See, e.g., Boy Scouts of Am. v. Dale, 530 U.S. 640, 693 (2000) (pointing out that a “St.
Patrick’s Day parade—like most every parade—is an inherently expressive undertaking”);
Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 64 (2006) (“Unlike
a parade organizer’s choice of parade contingents, a law school’s decision to allow
recruiters on campus is not inherently expressive.”).

                                             7
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 8 of 17



particularly true for Israel, where there is significant overlap between Israel as a nation and

as a Jewish homeland. See Sinai v. New England Tel. & Tel. Co., 3 F.3d 471, 474 (1st Cir.

1993) (observing that it “well established” that Israel, though “not composed exclusively

of Jews,” is nevertheless “a Jewish state” and that “the jury could find that Israel is one of

those countries in which the populace is composed primarily of a particular race”).

       And while the general non-discrimination provision does not expressly include

“residence” or place of “incorporation,” it is broader in other respects that covers the same

or similar ground. For example, the general nondiscrimination provision prohibits not only

discrimination based on the supplier’s national origin, but also discrimination based on the

characteristics of the supplier’s “employees or owners.” ECF 25-1, Exhibit B at ¶B. As a

result, the only conceivable daylight between the two provisions would emerge if, for

example, an American company were to decide to relocate to Israel—or, as Mr. Ali would

have it, “in the occupied portions of the West Bank,” ECF 31 at 14—but without any Israeli

owners and without hiring any Israeli workers. And even then the discrimination would

fall outside of the Executive Order’s reach if Mr. Ali or any other would-be vendor chose

not to do business with the company because of its decision to relocate to Israel or the West

Bank. See E.O. at 2 (¶A.1.iii) (excepting discriminatory actions taken “because of the

specific conduct of the person or entity”).

       Finally, Mr. Ali focuses on the phrase “other actions intended to limit commercial

relations” in ¶C, contending that it is broader than the standard nondiscrimination

provision, which does not contain that phrase. ECF 31 at 16. But in fact the standard

provision is the broader of the two; it prohibits “any disadvantage, difference, distinction,

                                              8
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 9 of 17



or preference” in the hiring of a subcontractor, and not just the “refus[al] to transact or

terminate[] business activities, or tak[ing of] other actions intended to limit commercial

relations” with that subcontractor. Compare ECF 25-1, Exhibit B, ¶B with id. ¶M. Nor is

there grounds on which to draw the conclusion, as Mr. Ali does, that the phrase “other

actions intended to limit commercial relations” in ¶C “means something different [from]

‘the solicitation, selection, hiring, or commercial treatment’ of a particular ‘vendor,

supplier, subcontractor, or commercial customer,’” ECF 31 at 16, when all of ¶C is subject

to a prefatory clause—emphasized by the Court in its earlier decision—limiting its

application to “the solicitation, selection, or commercial treatment of any subcontractor,

vendor, or supplier.” ECF 20 at 5-6 (emphasis provided by Court).

       The arguments that Mr. Ali offers in his response simply rehash those that he made

in the earlier briefing and at oral argument, and they provide no basis for the Court to revisit

its earlier conclusion that the ¶C certification “does not likely raise First Amendment

concerns.” ECF 20 at 6. And because Mr. Ali confirms that he only boycotts Israel “in his

personal capacity,” ECF 31 at 3, 21, he offers no good reason why he cannot truthfully sign

the ¶C certification as it is written. The fact of the matter is that Mr. Ali can truthfully sign

it, but he has made the strategic decision not to submit a bid, most likely because, as the

Court noted, he “may well get the state contract.” ECF 20 at 9. Instead, Mr. Ali chooses

to relitigate the Court’s earlier decision that he “should submit a bid” to seek standing based

on direct injury, ECF 20 at 10, arguing that he “does not need to” do so, ECF 31 at 4,

because he has already established standing based on “direct harm,” id. at 6. But he offers

nothing new in support of that already-rejected position, other than to reassert—sincerely

                                               9
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 10 of 17



and vehemently—his disagreement with the Governor’s decision to issue the Executive

Order. But that disagreement, by itself,

       is not an injury sufficient to confer standing under Art. III, even though the
       disagreement is phrased in constitutional terms. It is evident that [Mr. Ali is]
       firmly committed to the constitutional principle of [free speech], but standing
       is not measured by the intensity of the litigant’s interest or the fervor of his
       advocacy. “[T]hat concrete adverseness which sharpens the presentation of
       issues,” is the anticipated consequence of proceedings commenced by one
       who has been injured in fact; it is not a permissible substitute for the showing
       of injury itself.

Valley Forge Christian Coll. v. Americans United for Separation of Church & State, Inc.,

454 U.S. 464, 485-86 (1982) (citation omitted); see also Moss v. Spartanburg County Sch.

Dist. Seven, 683 F.3d 599, 604 (4th Cir. 2012) (“Plaintiffs may not establish their standing

to bring suit merely because they disagree with a government policy[.]”).

       Ultimately, whether Mr. Ali has established standing must be determined not by

rhetoric, but by the allegations of the amended complaint, several of which establish that

Mr. Ali has not suffered an injury, either directly or through a “chilling” theory. Instead,

those allegations establish that Mr. Ali “refuses to purchase Sabra hummus or SodaStream

products, which have ties to Israel and its occupation of Palestine,” and that he does so

“personally” and not in a commercial capacity or in the preparation of bids. ECF 22 at 10

(¶48); see also id. at 9 (¶38) (alleging that “Ali only boycotts Israel in his personal

capacity”); ECF 31 at 3, 21, 22 (same). Those allegations do not suffice to establish a case

or controversy over the application of ¶C to Mr. Ali’s ability to bid on state contracts. For

the reasons discussed here and in the Governor’s opening memorandum, the Court should

dismiss the amended complaint for lack of standing, this time with prejudice.


                                             10
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 11 of 17



II.    THE ¶C CERTIFICATION IS NOT VOID FOR VAGUENESS.

       As the Governor explained in his opening memorandum, see ECF 25-1 at 25-28, a

state enactment is unconstitutionally vague only if it “‘fails to provide a person of ordinary

intelligence fair notice of what is prohibited, or is so standardless that it authorizes or

encourages seriously discriminatory enforcement.’” Martin v. Lloyd, 700 F.3d 132, 135

(4th Cir. 2012) (quoting United States v. Williams, 553 U.S. 285, 304 (2008)). Mr. Ali

does not argue that the ¶C certification is “standardless”; its language contains none of the

subjective terms that courts have found problematic under this aspect of the due process

test. See, e.g., Williams, 553 U.S. at 306 (“[W]e have struck down statutes that tied criminal

culpability to whether the defendant’s conduct was ‘annoying’ or ‘indecent’—wholly

subjective judgments without statutory definitions, narrowing context, or settled legal

meanings.”). Instead, Mr. Ali makes three overlapping arguments, presumably that a

“person of ordinary intelligence” would not understand what ¶C prohibits, but none holds

up.

       Mr. Ali begins by returning to ¶B and arguing that its interaction with ¶C renders

the entire order unconstitutionally vague. ECF 31 at 17-20. This is a counterfactual

argument, as Mr. Ali concedes that the ¶C certification is the only one that would-be state

vendors must execute, ECF 22 at 8 (¶¶ 34, 36), and, as the Governor has explained, there

are no plans to change that.      Because of the Governor’s “prerogative to issue the

authoritative construction of his own executive order,” ECF 20 at 8, the Court properly

concluded that the order is “susceptible to an interpretation that does not prohibit Mr. Ali’s

proffered BDS activism,” id. at 8-9. And having found that the language of the order is

                                             11
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 12 of 17



susceptible to that limiting construction, Fourth Circuit precedent provides that the Court

“must” consider it “when assessing [Mr. Ali’s] void-for-vagueness claim,” Martin, 700

F.3d at 136, just as it did when evaluating his initial standing claim, ECF 20 at 9.

       In response, as he does with respect to standing, Mr. Ali takes issue with the Court’s

earlier conclusions. He “disagrees” with the Court’s conclusions that the “Governor likely

has the prerogative to issue the authoritative construction of his own executive order,” ECF

31 at 19, and that the Governor and the Attorney General had “disavowed enforcement of

Section B,” id., but the only authorities he cites to support his disagreement are plainly

inapposite. Both cases address the question whether a legislature may contract away its

responsibility to legislate in the public interest, not whether a government official can

announce how he or she interprets or applies a prior enactment. See Baltimore & Ohio R.

Co. v. Kuchta, 76 Md. App. 1, 6-8 (1988) (county governing body could not contract away

its “police power” to “protect the safety of the public who used the roads in Baltimore

County”); United States v. Winstar Corp., 518 U.S. 839 (1996) (upholding federal

government’s contractual commitment to allow banks to consider goodwill and capital

credits, despite subsequent legislative changes barring the same).

       Mr. Ali’s repeated reliance on the Fourth Circuit’s decision in United States v.

Simms, 914 F.3d 229 (4th Cir. 2019), cert. denied, 2019 WL 4923463, is also seriously

misplaced. See ECF 31 at 18, 23. Mr. Ali cites Simms for the proposition that “the canon

of constitutional avoidance does not apply in vagueness cases,” e.g., ECF 31 at 18, but it

says no such thing. Instead, what Simms stands for is that a reviewing court may not invoke

the canon of constitutional avoidance if the statute’s plain language admits of only “one

                                             12
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 13 of 17



plausible construction.” 914 F.3d at 251. In that situation, “given the clear language” of

the statute at issue, the court “lack[ed] the power to avoid its constitutional infirmity”

through an alternative construction, for doing so would arrogate to itself the power “‘to

rewrite a statute as it pleases.’” Id. (quoting Jennings v. Rodriguez, 138 U.S. 830, 843

(2018)). The court made clear, however, that where other constructions are “‘fairly

possible’”—as this Court found is the case here—courts remain “‘obligated to construe [a]

statute to avoid [constitutional] problems.’” Id. (citations omitted). The doctrine of

constitutional avoidance “is thus ‘a means of giving effect to congressional intent, not of

subverting it.’” Id. (quoting Clark v. Martinez, 543 U.S. 371, 382 (2005)).2

      In other respects too Mr. Ali’s argument reduces to the notion that courts do not

employ the usual canons of statutory construction when evaluating vagueness challenges.

For example, he insists on isolating the phrase “other actions intended to limit commercial

relations” from its larger context, when it is inescapable that the phrase refers to

commercial behavior. Read in context, this portion of ¶C applies only where the bidder,

in preparing his bid, has “refused to transact or terminated business activities, or taken

other actions intended to limit commercial relations” with a supplier on the basis of its



      2
         Simms—and Johnson v. United States, 135 S. Ct. 2551 (2015), on which Mr. Ali
also relies, ECF 31 at 18—involved a notoriously vague criminal “residual clause” of the
sort that has generated no fewer than seven Supreme Court sentence-enhancement
decisions over the past decade or so. See United States v. Davis, 139 S. Ct. 2319, 2325-26
(2019); Johnson, 135 S. Ct. at 2556. Those clauses are vague in two ways, as they require
trial courts to determine whether the crime—not as actually committed, but in the
“idealized ‘ordinary case’”—involves conduct that presents a “serious potential risk” of
physical injury. Davis, 139 S. Ct. at 2326. The “residual clause” bears no resemblance to
the Executive Order.

                                            13
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 14 of 17



Israeli national origin, residence, or incorporation. A “person of ordinary intelligence,”

Martin, 700 F.3d at 135, simply could not understand this larger contextual phrase as

applying to Mr. Ali’s refusal to buy Sabra hummus, SodaStream products, or any of the

other boycotting activities that Mr. Ali might pursue in his personal capacity.

       For similar reasons, Amawi v. Pflugerville Independent School District, 373 F.

Supp. 3d 717 (W.D. Tex. 2019), appeal filed, No. 19-50384 (5th Cir.), does not control

here.3 Although the district court there held that the Texas anti-Israel boycott measure was

vague, the provision it construed was significantly broader than ¶C. The Texas measure

covered “‘refusing to deal with, terminating business activities with, or otherwise taking

any action that is intended to penalize, inflict harm on, or limit commercial relations with

Israel.’” 373 F. Supp. 3d at 730-31 (quoting Tex. Gov. Code § 2270.802; emphasis added).

The district court in Amawi found the phrase “refusing to deal”—which the Executive

Order here does not contain—involved “inherently expressive conduct,” 373 F. Supp. 3d

at 756, and the terms “penalize” and “inflict harm on” would seem to encompass more than

the purely commercial conduct covered by ¶C of the Executive Order. More importantly,

the Texas measure was not in any way limited to discrimination in the bid-preparation




       3
        Amawi is one of two cases in which anti-Israel boycott measures are currently on
appeal. Amawi is scheduled to be argued on March 31, 2020, while Arkansas Times LP v.
Waldrip, 362 F. Supp. 3d 617 (E.D. Ark. 2019), appeal filed, No. 19-1378 (8th Cir.), was
argued on January 15, 2020. A district court decision in a third case was vacated and
dismissed on appeal after the Arizona legislature amended the law at issue such that it no
longer applied to the plaintiffs in the litigation. See Jordahl v. Brnovich, 789 F. App’x 589,
591 (9th Cir. 2020) (describing amendments as limiting law to “companies with ten or
more full-time employees” and “contracts valued at $100,000 or more”).

                                             14
       Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 15 of 17



process, as is ¶C. Instead, it barred would-be vendors from state contracts if they

participated in anti-Israel boycotts in any way and at any time “during the term of the

contract.” Id. at 730. Even if Amawi were to be upheld on appeal, it would still have no

bearing on the constitutionality of the far narrower provisions of ¶C.4

       Ultimately, much of Mr. Ali’s vagueness argument hinges on hypothetical scenarios

that have no basis either in the language of the Executive Order or, more importantly, his

amended complaint. For example, Mr. Ali argues that, even if he does not discriminate

against Israeli subcontractors, venders, and suppliers in the formation of his bid, the

boycotting that he carries out in his personal capacity means that those Israeli

subcontractors would be “unlikely to be willing to do business with Ali in government

contracting” and that that would might constitute “other action intended to limit

commercial relations” with Israelis. ECF 31 at 21. It goes without saying that no “person

of ordinary intelligence,” Martin, 700 F.3d at 135, would understand that that contrived

scenario would fall within the reach of ¶C. Nor does the theoretical possibility that Mr.

Ali might have “good reasons to boycott those who now reside in the occupied portions of

the West Bank” or decline to do business with “international companies and Americans”

operating there, ECF 31 at 14, suffice, when those possibilities are not supported by




       4
         Even the Texas measure’s “carve-out” for refusals to contract with Israelis “for
ordinary business purposes”—which the Amawi court also found to be vague, 373 F. Supp.
3d at 756-57 (emphasis added)—is distinguishable from the Executive Order’s exceptions,
which, among other things, exclude actions taken “for business or economic reasons,” E.O.
at 2 (¶A.1.ii), without requiring bidders to speculate about what an “ordinary” business
purpose might be. Cf. Davis, 139 S. Ct. at 2326.

                                            15
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 16 of 17



allegations that Mr. Ali actually participates in such boycotts, that he participates in

anything other than his “personal capacity,” or that he discriminates against those

companies in the bid-preparation process. Whether seen through the lens of standing

principles or vagueness jurisprudence, the speculative allegations of Mr. Ali’s amended

complaint simply do not establish that he falls within the range of conducted covered by

¶C. See Wag More Dogs Liab. Corp. v. Cozart, 680 F.3d 359, 371 (4th Cir. 2012) (“We

are mindful that our task is not to dream scenarios in which a regulation might be subject

to a successful vagueness challenge.”); Hill v. Colorado, 530 U.S. 703, 733 (2000)

(“[S]peculation about possible vagueness in hypothetical situations not before the Court

will not support a facial attack on a statute when it is surely valid ‘in the vast majority of

its intended applications[.]’” (citation omitted)).

                                          *    *      *

       The Governor does not take issue with Mr. Ali for testing the Executive Order’s

constitutionality; the First Amendment concerns he raises are obviously important and

merit careful consideration, as the litigation over other states’ measures addressing anti-

Israel boycotts demonstrates. But that is precisely why the Governor has crafted and

applied the Executive Order more narrowly than those other measures, focusing not on the

speech-related boycotting activities that a would-be vendor might pursue in their personal

capacity, but on discrimination in the bid-formulation process itself—discrimination that

artificially reduces competition, “impair[s] commercial viability,” and poses “undue risks”

to the State as a contracting partner. See E.O. at 1-2. That commercial focus places it



                                              16
        Case 1:19-cv-00078-CCB Document 32 Filed 02/20/20 Page 17 of 17



squarely within the type of nondiscrimination measures that have long been deemed

constitutional.5

                                    CONCLUSION

       The First Amended Complaint should be dismissed.

                                                Respectfully submitted,

                                                BRIAN E. FROSH
                                                Attorney General of Maryland

                                                /s/ Adam D. Snyder
                                                ADAM D. SNYDER
                                                Assistant Attorney General
                                                Bar No. 25723
                                                Office of the Attorney General
                                                200 Saint Paul Place, 20th Floor
                                                Baltimore, Maryland 21202
                                                asnyder@oag.state.md.us
                                                (410) 576-6398
                                                (410) 576-6955 (facsimile)

                                                Attorneys for Defendant Lawrence
                                                Hogan, Governor of Maryland




       5
         Because Mr. Ali does not meaningfully rebut the Defendants’ entitlement to
Eleventh Amendment immunity, that principle too bars Mr. Ali’s amended complaint, for
the reasons provided in the initial briefing. See ECF 25-1 at 22-23; ECF 26-1 at 3-11; see
also ECF 9-1 at 13-15; ECF 10-1 at 2-9; ECF 12 at 8-10; ECF 13.

                                           17
